Title: From James Madison to Virginia General Assembly, 11 December 1816
From: Madison, James
To: Virginia General Assembly



December 11, 1816

We the undersigned do hereby certify it as our opinions, formed from observation and reflection, that it would greatly benefit the heirs of Coll. Augustus Watson, to sell the whole of his tract of land conveyed in trust to Messrs: Hudson & Ellis.  A sale according to the trust deed, will evidently leave them in the power of the person who may purchase under the deed of trust.  Octr. 1816

James Bigger
Jacob Shiel
Edward Radford
Thomas Allen
Th: Rice
John Elliott
Nathaniel Price
Wm. A Allen
John Hudson
Alexr. Ritchie
James Madison
Saml. Carter
Carter & Booker
G. W. Booker
John Clarke
John O. Ritchie

